Citation Nr: 1638576	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-30 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right little finger disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1974 to September 1975.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that, although the issue of entitlement service connection for a right little finger disability was certified to the Board as a new claim, the claim had been previously denied by the RO in a final rating decision.  Therefore, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  As the RO has considered this matter below, and in light of the Board's favorable decision herein, no prejudice to the appellant has resulted by the Board's recharacterization of the issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Since the RO last considered the issue on appeal in the June 2014 Statement of the Case, additional evidence has been associated with the record, to include private clinical records showing treatment for right hand and finger complaints.  The record currently available to the Board does not contain a waiver of initial RO consideration of this additional evidence.  Nevertheless, because the appellant's appeal was certified after February 2, 2013, absent an express request from the appellant, the Board is able to proceed with consideration of this evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The merits of the claim for service connection for a right little finger disability re addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1985 rating decision, the RO denied the appellant's claim of service connection for a right little finger disability.  Although the appellant was notified of the RO's decision and his appellate rights in a November 1985 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final October 1985 rating decision denying service connection for a right little finger disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision denying service connection for a right little finger disability is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a right little finger disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 14); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In pertinent part, the appellant's service treatment records show that he sought treatment in April 1975 and reported that he had dislocated a finger.  An examination showed some abrasions on the third ring finger of the right hand with a hematoma over the second knuckle from the distal end.  There was no evidence of a fracture.  The appellant exhibited good range of motion, and there was no noticeable edema.  The assessment was a dislocation of the third finger of the right hand, reduced.  The appellant was treated with a splint and ice.  

Approximately two weeks later, the appellant sought treatment and requested an Xx-ray of his right little finger.  An examination showed slight swelling of the second knuckle of the right fourth digit.  No abnormalities pertaining to the right little finger were noted.  X-rays were reportedly normal, although the actual radiographic report is not of record.  

In August 1975, it was noted that the appellant had failed to keep an appointment for a dislocated finger.  

At his September 1975 separation examination, no pertinent complaints or abnormalities were recorded.  

In October 1975, the appellant submitted a claim for VA compensation benefits, seeking service connection for a right ring finger disability.  There was no mention of any right little finger disability.  In particular, he stated:

While serving on active duty...I fell and dislocated my finger.  I went to the dispensary at that time and they put on a splint and gave me some aspirins.  They also took x-rays but said nothing was wrong.  About a month later I went back and they took more x-rays and put on another splint.  I have not received any other treatment since that time and this finger bothers me a lot now.

In support of his claim, the appellant submitted a November 1975 statement from his mother who indicated that, upon the appellant's discharge from service, she observed that the third finger on his right hand was dislocated.  This statement does not make any reference to the right little finger.  

In November 1975, the appellant was afforded a VA medical examination in connection with his claim.  He indicated that his present complaint related to the third finger on his right hand.  The appellant reported that, in July 1975, he slipped and fell, striking his right hand and causing his right ring finger to go laterally.  He indicated that the ring finger on his right hand had continued to bother him after the injury.  On examination, the right hand and fingers were within normal limits, except for sensitivity and swelling over the proximal interphalangeal joint and the metacarpal interphalangeal joint of the ring finger.  X-ray of the right hand showed soft tissue swelling at the base of the middle phalanx of the ring finger.  No other abnormalities were identified, including to the right little finger.  The diagnosis was a dislocation of proximal and metacarpal phalangeal joint of the right ring finger.

In a December 1975 rating decision, the RO granted service connection for a dislocation of proximal and metacarpal phalangeal joint, ring finger of right hand, and assigned an initial noncompensable rating, effective from September 20, 1975.  

In a June 1985 statement submitted to the RO, the appellant indicated that he was rated as zero percent for a right ring finger condition and requested reevaluation of his claim.  He further indicated that, although he had been granted service connection for a right ring finger condition, "the finger involved is actually the small finger of my right hand."

The appellant was afforded a VA examination in July 1985, at which time he reported that he did not have the complete use of his hand.  X-rays of the right hand were conducted in connection with the examination, and the results were normal.  There was no evidence of fracture, dislocation, or degenerative joint disease.  

The Board notes that the October 1985 rating decision referenced below contains a detailed account of the July 1985 VA medical examination report.  In pertinent part, the RO noted that, according to the July 1985 examination report, the appellant relayed a history of a post-service right little finger injury in a February 1985 tug-of-war game.  An examination of the appellant's right little finger reportedly showed a small scar, slight tenderness on deep palpation, and slight swelling; the right ring finger was asymptomatic.  The examiner reportedly concluded that the appellant's right little finger condition was not related to the service-connected right ring finger disability.  The Board, however, notes that the July 1985 VA examination report contained in the record on appeal is incomplete.  Rather, the VBMS entry for the July 1985 VA medical examination report contains only the radiographic report and a VA Form 21-2545.  The portion containing the appellant's history and the examiner's findings is not included in the entry for the July 1985 VA medical examination report, and the Board has been unable to locate it in the remaining record.  

In an October 1985 rating decision, the RO denied service connection for residuals of an injury to the right little finger, finding that the condition was not related to service.  The appellant was notified of the RO's decision and his appellate rights in a November 1985 letter, but he did not appeal within the applicable time period.  Nor was new and material evidence received within one year of the decision.  

In February 2009, the appellant submitted a claim for an increased rating for his service-connected right ring finger disability, stating that he was experiencing pain and locking up, which was worsening with age.  

In connection with the claim, the appellant submitted private clinical records showing that, in February 2009, he was seen with complaints of pain in the fourth digit of the right hand.  He reported a history of a broken right fourth finger in 1975 with persistent pain in that finger since that time.  X-rays of the right hand showed that the proximal phalanx at the base of the fifth (little) finger had a small exostosis projecting from the radial side of the base.  There was also soft tissue swelling around the PIP joint of the fourth (ring) finger with distortion consistent with an old healed fracture.  

The appellant was afforded a VA medical examination in May 2009.  No complaints pertaining to the right little finger were noted.  An examination showed no warmth or erythema of the right hand.  No edema or tenderness was present to palpation, except at the fourth digit at the MCP and PIP joints.  Range of motion of the third and fifth digits was limited by discomfort at the fourth digit.  The assessment was dislocation, fracture of the fourth finger right hand with instability and degenerative joint disease.  

A December 2009 private clinical record shows that the appellant was seen in connection with complaints related to his right ring finger.  It was also noted that he had recently complained of some pain near the ulnar border of the fifth metacarpophalangeal joint.  The examiner noted that x-rays showed traumatic changes of the ring finger, suggesting an old injury.  There was also a small bony exostosis near the base of the small finger, which the examiner indicated was likely unrelated and at this point of no apparent clinical consequence.  The impression was chronic pain, right ring finger, due to posttraumatic degenerative arthritis.  The examiner indicated that there was no doubt that the posttraumatic arthritis was due to the original in-service injury.  With respect to the small finger, however, the examiner indicated that, if there was no documented in-service injury to the small finger, he had no way to connect the small finger pain that the appellant experienced to the original injury.  If, however, there was evidence of injury to the small finger in service, then perhaps that would be a different story. 

In March 2010, the appellant was again seen for persistent right hand pain which he indicated had been present since 1975 when he injured the proximal phalanx of the fourth digit.  His current symptoms included pain and swelling of his fourth digit, as well as some pain about the ulnar border of his hand and fifth digit.  The assessment was right hand fourth digit early post-traumatic arthrosis of the PIP joint.

In an August 2011 rating decision, the RO recharacterized the appellant's service-connected right ring finger disability as dislocation, fracture of the fourth finger right hand with instability and degenerative joint disease, and increased the rating for that disability to 10 percent, effective from July 7, 2011.  

In January 2012, the appellant submitted a claim for service connection for a right little finger disability.  He indicated that, during service, "[w]hen my ring finger broke sideway's, my little finger went with it.  I'm also having pain and discomfort with my little finger."

In support of his claim, the appellant submitted a February 2009 radiographic study noting a small exostosis projecting from the radial side of the base of the proximal phalanx of the right fifth finger.  

The appellant also submitted a March 2012 statement from an individual who indicated that, in November 2011, she had observed that the appellant's right ring and little fingers were purple.  When she asked him about it, the appellant told her that it was the result of damage/injury in the military.  

Additional private clinical records show that, in July 2012, the appellant provided a history of longstanding right hand pain dating back to the 1970's.  His current symptoms included pain and numbness in the right hand, particularly the fourth and fifth digits.  X-rays showed deformities of the proximal phalanges of the fourth and fifth digits as well as the first metacarpal suggesting what may be sequelae of old trauma and healed fracture.  There was also some bowing of the fifth metacarpal, probably also representing a healed fracture.  

The appellant was afforded a VA medical examination in May 2014.  After examining the appellant and reviewing the record, the examiner concluded that the disability of the appellant's right little finger is less likely as not caused by or a result of the service-connected right fourth finger disability.  The examiner explained that he had reached this decision because a November 1975 VA examination had showed that the right hand was unremarkable but for sensitivity and mild swelling of the right ring finger and because a July 1985 VA examination had shown that the appellant had injured his right little finger in a February 1985 tug of war game.  


Applicable Law

New and Material Evidence 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Analysis

As set forth above, in an October 1985 rating decision, the RO denied service connection for a right little finger disability, finding that the condition had not been incurred in service.  The appellant was notified of the RO's determination and of his appellate rights in a November 1985 letter, but he did not appeal.  Nor was new and material evidence received within the applicable time period.  Neither the appellant nor his representative has contended otherwise.  Under these circumstances, the RO's October 1985 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

The appellant seeks to reopen his claim for service connection for a right little finger disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in October 1985.  

After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, which warrants a reopening of the claim.  The additional evidence includes a January 2012 statement from the appellant describing an in-service right little finger injury.  The evidence also includes a December 2009 private clinical record noting the appellant's complaints of right little finger pain off and on since an in-service injury, as well as the examiner's comment suggesting that, if there was evidence of an injury to the small finger in service, then perhaps his current condition could be related to that injury. 

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination to determine if the appellant's current right little finger disability was incurred in service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for a right little finger disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material having been received, the application to reopen the claim for service connection for a right little finger disability is granted.


REMAND

After considering the record in its entirety, including the evidence delineated above, the Board finds that an additional VA medical examination is necessary to clarify the nature and etiology of the appellant's current right little finger disability, to include whether any current right little finger disability is causally related to or aggravated by the appellant's service-connected right fourth (ring) finger disability.  

In addition, as set forth above, the record currently available to the Board does not contain a complete copy of the July 1985 VA medical examination report.  Given its relevance to the issue on appeal, this should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake the necessary efforts to obtain a complete copy of the July 1985 VA medical examination report referenced above.  Efforts to obtain this record must continue until it is determined that it no longer exists or that further attempts to obtain it would be futile.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right little finger disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current right little finger disorder manifested in service or is otherwise causally or etiologically related to service, including nay injury or symptomatology in service.  

The examiner should also state whether it is at least as likely as not that any current right little finger disorder is caused by or permanently aggravated by the Veteran's service-connected right ring finger disability.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


